Citation Nr: 0205360	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for cold injury 
residuals of the right foot, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for cold injury 
residuals of the left foot, currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  His DD 214 shows that he was a Combat Infantryman and 
received a Purple Heart.  His separation examination 
indicated that he was a Prisoner Of War in Germany.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The evaluations of cold injury residuals of 
the right and left feet were increased to 30 percent and this 
rating action also found that the veteran was not entitled to 
a total rating based on individual unemployability due to 
service-connected disabilities.

In April 2001, the Board denied the veteran's appeal.  In 
July 2001, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded this 
case to the Board.  


FINDINGS OF FACT

1. The veteran's cold injury residuals of the right and left 
feet are manifested by pain, coldness, nail abnormalities, 
color changes, tissue loss and locally impaired sensation.

2. The veteran is service-connected for cold injury residuals 
of the right and left feet.  Each foot is evaluated as 30 
percent disabled.

3.  VA has satisfied its duties both to notify and to assist 
the veteran in this case.



CONCLUSIONS OF LAW

1.  The veteran is not entitled to an evaluation in excess of 
30 percent for cold injury residuals of the right foot 
pursuant to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2001).

2.  The veteran is not entitled to an evaluation in excess of 
30 percent for cold injury residuals of the left foot 
pursuant to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2001).

3.  The criteria for a total disability rating for 
compensation based on unemployability due to service- 
connected disabilities have not been met.  38 U.S.C.A. § 
5103A(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.16(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA outpatient treatment records show that the veteran was 
seen in the podiatry clinic between March 1999 and July 1999.  
In March 1999 there were no open lesions.  The neovascular 
was intact.  In May 1999 the pulses were non-palpable 
bilaterally and the veteran's nails were thick and elongated 
bilaterally.  The assessment was onychomycosis.  In July 1999 
dorsalis pedis and posterior tibial pulses were non-palpable 
bilaterally.  The veteran's nails were elongated and 
discolored.  There were no open lesions.  The assessments 
were onychomycosis and debride nails.

In his June 1999 application for increased compensation based 
on unemployability the veteran reported that he last worked 
full time sometime in 1960.  The veteran is 77 years old and 
the highest grade he completed was sixth grade.  He has not 
had any type of education or training prior to or since 
becoming disabled.

The VA examined the veteran in July 1999.  Examination of the 
left foot revealed that there was no edema, however, the limb 
was cold from mid-calf down.  His left foot was deep red, 
almost rubra.  His nails were thick and yellow.  Pulses were 
diminished at the post tibia and pedal area.  There was 
decreased sensation on the inner aspect of the foot, the 
dorsum of the foot and the plantar surface of the foot.  The 
veteran had difficulty determining touch in the toes.

Examination of the right foot revealed that there was no 
edema, however, the leg was cold from about 4 inches above 
the ankle down to the tips of the toes.  The foot was red; 
rubra in appearance and the nails on the foot were thick and 
yellow.  There were diminished pulses at the pedal and post 
tibia.  There was decreased sensation on the medial aspect of 
the foot and on the plantar surface of the foot.  There were 
superficial veins present.  There was also no hair on the 
right foot.

The veteran was unable to stand and the examiner was unable 
to evaluate the veteran's gait, as he was barely able to 
stand.  The veteran was unable to squat, or rise on his toes 
or heels.  There were no calluses noted on the bottom of the 
feet or on the side of the feet.  There was no unusual shoe 
wear, as the veteran was wearing a protective diabetic shoe.  
No hammertoes, high arch, claw foot or other deformity was 
noted.  Incidentally noted was the presence of bilateral 
large calcaneal spurs at the attachment of the Achilles 
tendons.  Bilateral foot x-rays revealed the presence of 
osteoporosis and mild degenerative arthritis of the first 
metacarpal phalangeal joint and most interphalangeal joints 
bilaterally.  The diagnoses included residuals pain, chronic 
left and right foot, and status post frozen foot injury; 
large calcaneal spurs, attachments of Achilles tendon left 
and right foot; and osteoporosis and mild degenerative 
arthritis of the first metacarpal phalangeal joint and most 
interphalangeal joints bilaterally.


Increased Evaluations for Cold Injury Residuals

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2001).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2001) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).

Diagnostic Code 7122 provides for a maximum 30 percent rating 
for cold injury residuals, with pain, numbness, cold 
sensitivity, or arthralgia, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis) of affected parts.  No higher rating is 
assignable for cold injury residuals under Diagnostic Code 
7122.  Notes (1) and (2) under Code 7122 state that 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes, and that each affected part (hand, 
foot, ear, nose) is evaluated separately and the ratings are 
combined, if appropriate, in accordance with 38 C.F.R. §§ 
4.25 and 4.26.  Other disabilities that have been diagnosed 
as the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., are rated separately as 
well unless they are used to support an evaluation under 
Diagnostic Code 7122.

The medical evidence shows that the veteran meets the 
requisite combination of criteria for a 30 percent evaluation 
for each foot.  Specifically, there is evidence of pain, cold 
sensitivity, nail abnormalities and color changes of the 
feet.  However, the medical evidence of record does not 
reflect that the veteran has (or has ever had) toe 
amputations, or complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy, 
which would warrant entitlement to separate ratings under 
other diagnostic codes.  Further, there is no medical 
evidence showing that he has Raynaud's phenomenon, and the VA 
examination did not reveal evidence of muscle weakness or 
atrophy associated with his frozen feet residuals.

In view of the above, the Board concludes that a 
preponderance of the evidence is against entitlement to 
increased ratings above the 30 percent maximum schedular 
level presently assigned for each foot.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102, 4.3 (2001).

Individual Unemployability

According to 38 C.F.R. § 4.16(a) (2001), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single bodily system, e. g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e. not combined) before proceeding with further 
combinations, or converting to degree of disability.  38 
C.F.R. § 4.26 (2001).  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward.  38 C.F.R. § 
4.25(a) (2001).

In the instant case, the veteran is service-connected for 
cold injury residuals of the right and left feet.  The Board 
finds that the veteran's service-connected disabilities were 
incurred as a prisoner of war and involves both lower 
extremities.  Therefore, the Board finds that for the 
purposes of meeting the percentage requirements of 38 C.F.R. 
§ 4.16(a), the veteran has a single disability, rated as 60 
percent disabling, and that he meets the criteria for 
consideration for a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities pursuant to 38 C.F.R. § 
4.16(a).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a).  
The Board must also give "full consideration . . to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability."  38 C.F.R. § 4.15 (2001).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16 and 4.19 (2001).  Moreover, the fact 
that the veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations.  A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

While the veteran meets the required disability percentage 
ratings set forth in 38 C.F.R. § 4.16(a)(2), the Board must 
determine whether the veteran is unemployable as a result of 
service-connected disability.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is unemployable as a result of his service-connected 
disability.  The evidence shows that the veteran is 77 years 
old and completed the 6th grade.  He has not had any type of 
education or training and last worked sometime in 1960.  
Consideration may not be given to his age, and the fact that 
the veteran is unemployed is insufficient to demonstrate that 
he is "unemployable."  See 38 C.F.R. §§ 3.341, 4.16, 4.19 and 
Schafrath.  There is no evidence, which suggests that the 
veteran's industrial impairment is related to or the product 
of a service-connected disability solely.  No physician, 
private nor VA, has determined that the veteran's service- 
connected disability render him unemployable.  His service-
connected cold injury residuals of the right and left feet 
are manifested by pain, coldness, nail abnormalities, color 
changes, tissue loss and locally impaired sensation.  These 
manifestations are not so severe as to render it impossible 
for the average person to follow a substantially gainful 
occupation.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met, as the evidence 
does not show that the veteran is unable to secure or follow 
a substantially gainful occupation solely by reason of his 
service-connected disability.

In reaching this conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b) and 4.16(b), which provide that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO did not have the benefit of the VCAA.  A June 2001 
Joint Motion for Remand upon which the Court's order was 
predicated states that "the BVA must reevaluate Appellant's 
claim considering the notice provisions of the VCAA and 
provide an adequate statement of reasons or bases as to 
whether the all of provisions of the VCAA have been met."  
The Board finds that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The veteran and his representative have been 
notified in the statement of the case of the type of evidence 
needed to substantiate his claims.  Furthermore, VA has 
obtained all pertinent evidence identified by the veteran.  
The veteran has not identified any evidence that could not be 
obtained, and, thus, there is no duty to notify the veteran 
of evidence that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded an examination in July 1999.  That examination is 
adequate for purposes of analysis.  No additional examination 
is needed in order to resolve the issues before the Board, 
and, therefore, no additional examination is warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the veteran in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

An evaluation in excess of 30 percent for cold injury 
residuals of the right foot is denied.

An evaluation in excess of 30 percent for cold injury 
residuals of the left foot is denied.

A total disability rating for compensation based on 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

